J-A10031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THOMAS R. MILLER                                IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

COLLEEN H. MILLER

                            Appellant                No. 797 WDA 2015


                       Appeal from the Order April 20, 2015
               In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): FD-09-002320-016


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

MEMORANDUM BY GANTMAN, P.J.:                     FILED OCTOBER 27, 2016

       Appellant, Colleen H. Miller (“Wife”), challenges the order entered in

the Allegheny County Court of Common Pleas, as made final by the entry of

a divorce decree on July 2, 2015.1 We affirm.

       The trial court sets forth the relevant facts and procedural history of

this case as follows:

          Wife and [Appellee] Thomas Miller (“Husband”) were
          married on June 24, 1972, and separated on October 30,
____________________________________________


1
  A pre-divorce decree order is interlocutory and unappealable before the
court enters a divorce decree. Campbell v. Campbell, 516 A.2d 363, 365-
66 (Pa.Super. 1986), appeal denied, 515 Pa. 598, 528 A.2d 955 (1987).
When Wife filed her notice of appeal challenging the orders dated January
30, 2015, and April 20, 2015, the court had not yet entered a final divorce
decree.   Therefore, Wife’s notice of appeal when filed was technically
premature. Id. The subsequent entry of the divorce decree on July 2,
2015, however, rendered both orders ripe for appellate review. Id.
J-A10031-16


          2007. Wife filed a Complaint in Support on April 20, 2009.
          Husband filed a Complaint in Divorce on May 5, 2009.
          Wife filed a Petition Raising Claims for alimony pendente
          lite (“APL”), alimony and preservation of life and medical
          insurance policies on September 17, 2009. In response to
          a Motion presented by Wife, the [c]ourt ordered on
          September 22, 2009, that the parties evenly split income
          from marital rental properties and Husband’s military
          pension during the pendency of the action. On October
          27, 2009, Wife was granted a $20,000 advance for
          litigation costs. On February 24, 2010, the [c]ourt issued
          an order prohibiting both parties from dissipating marital
          assets. Both parties were granted a $20,000 advance
          against equitable distribution per Order of the[c]ourt dated
          August 30, 2010. The [c]ourt referred the case to Master
          Miller for a three (3) day trial to address all outstanding
          issues on December 17, 2010. The parties underwent
          extensive discovery and presented several discovery-
          related motions to the [c]ourt. An equitable distribution
          hearing was held before Master Miller on May 9, 10, 11,
          and 12, 2011. The transcript shows that on May 12,
          2011[,] the parties discontinued the hearing prematurely,
          as they anticipated settling the case or continuing the
          hearing in September 2011.

          The parties did not return for additional testimony before
          Master Miller. On January 28, 2012, the parties signed a
          “Binding Mediation Agreement” (“BMA”). What the parties
          agreed to by signing that document is an issue in this
          appeal….    In the BMA the parties named Dr. Joseph
          Besselman as their “Mediator.” The process that occurred
          during the following two (2) years is disputed….       Dr.
          Besselman produced a “Mediation Settlement Agreement”
          (“MSA”) outlining a resolution to the parties’ disputed
          claims. Dr. Besselman and Husband signed the agreement
          on June 6, 2014. Wife did not sign the agreement.[2] On

____________________________________________


2
  After accepting comments from the parties, Dr. Besselman sent the parties
a revised MSA on June 27, 2014. Wife did not sign the revised agreement
either. Nevertheless, in the parties’ initial BMA, they agreed to submit the
matter to binding arbitration and that the MSA would become final/binding
(Footnote Continued Next Page)


                                           -2-
J-A10031-16


          July 29, 2014, Husband filed a Motion for Entry of Final
          Decree in Divorce and Equitable Distribution Order wherein
          he sought to have the MSA enforced.           Both parties
          submitted briefs to the [c]ourt regarding the enforceability
          of the MSA. The [c]ourt held a conciliation on the matter
          on September 22, 2014. Oral argument on the issue was
          held on January 30, 2015, and a fact-finding hearing was
          held on April 13, 2015. On April 20, 2015, the [c]ourt
          issued an Order holding that:

             1. Wife failed to show that her signature on the BMA
                had been obtained fraudulently.

             2. The BMA was enforceable.

             3. Wife failed to show fraud, misconduct, corruption
                or other such irregularity in the arbitration
                process which caused the arbitrator to render
                such an unjust, inequitable and unconscionable
                award so as to make the award unenforceable.

             4. Wife failed to show that any issues resolved in the
                MSA were outside the scope of arbitration agreed
                to by the parties.

             5. The MSA was enforceable.

(Trial Court Opinion, filed on July 21, 2015, at 1-3) (citations to record

omitted).   On May 18, 2015, Wife filed a notice of appeal challenging the

court’s orders of January 30, 2015, and April 20, 2015. By order entered

May 22, 2015, the court directed Wife to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b); and Wife complied

on June 9, 2015. The court entered a divorce decree on July 2, 2015, which

                       _______________________
(Footnote Continued)

on the parties within 14 days of Dr. Besselman’s signature on the MSA,
regardless of whether either party failed to sign it.



                                            -3-
J-A10031-16


incorporated but did not merge the MSA.3

       Wife raises the following issues for our review:

          WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
          AND ABUSED ITS DISCRETION WHEN IT DETERMINED
          THAT THE ARBITRATOR POSSESSED AUTHORITY TO MAKE
          BINDING AWARDS ON THE ISSUES OF ALIMONY AND
          SUPPORT WHERE THOSE MATTERS WERE OMITTED AND
          NOT OTHERWISE IDENTIFIED IN THE [BMA] SIGNED BY
          THE PARTIES.

          WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
          OR ABUSED ITS DISCRETION BY FAILING TO SET ASIDE
          OR OTHERWISE VACATE THE DECISION OF THE
          ARBITRATOR ON THE GROUNDS OF IRREGULARITY AND
          LACK OF DUE PROCESS SINCE THE ARBITRATOR NEVER
          CONDUCTED A HEARING, IDENTIFIED THE ISSUES TO BE
          ARBITRATED OR NOTIFIED THE PARTIES OF HIS
          INTENTION TO ISSUE A FINAL RULING UPON THE ISSUES
          ALLEGEDLY SUBMITTED TO HIM.

          WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
          OR ABUSED ITS DISCRETION BY FAILING TO SET ASIDE
          OR OTHERWISE VACATE THE DECISION OF THE
          ARBITRATOR BECAUSE OF FRAUD PURSUANT TO THE
          FACTS ADDUCED AT THE HEARING WHICH PROVED THAT
          [WIFE], SIGNED THE [BMA] WITH THE KNOWLEDGE AND
          EXPECTATION THAT THE ARBITRATOR WOULD BE UNABLE
          TO MAKE ANY BINDING DECISION AS TO MATTERS OF
          ALIMONY AND SUPPORT.

(Wife’s Brief at 3-4).
____________________________________________


3
  The divorce decree in part states: “The Binding Arbitration Agreement
executed on July 9, 2014, shall be incorporated but not merged into this
Decree for the limited purposes of enforcement and not modification”
(emphasis added). We think the court meant to incorporate but not merge
the MSA into the decree, because the MSA was the agreement made final in
July 2014. The court might well consider amending the decree nunc pro
tunc to specify the MSA as incorporated but not merged into the divorce
decree.



                                           -4-
J-A10031-16


      Review of a common law arbitration award is set forth in Subchapter B

of Pennsylvania’s Uniform Arbitration Act as follows:

           § 7341. Common law arbitration

           The award of an arbitrator in a nonjudicial arbitration
           which is not subject to Subchapter A (relating to statutory
           arbitration) or a similar statute regulating nonjudicial
           arbitration proceedings is binding and may not be vacated
           or modified unless it is clearly shown that a party was
           denied a hearing or that fraud, misconduct, corruption or
           other irregularity caused the rendition of an unjust,
           inequitable or unconscionable award.

42 Pa.C.S.A. § 7341. “The arbitrators are the final judges of both law and

fact, and an arbitration award is not subject to a reversal for a mistake of

either.”    Garango v. Terminix Intern. Co., L.P., 784 A.2d 188, 193

(Pa.Super. 2001) (internal citations and quotes omitted). Thus, neither the

appellate court “nor the trial court may retry the issues addressed in

arbitration or review the tribunal’s disposition of the merits of the case.”

F.J. Busse Co., Inc., v. Sheila Zipporah, L.P., 879 A.2d 809, 811

(Pa.Super. 2005), appeal denied, 587 Pa. 694, 897 A.2d 457 (2006)

(quoting McKenna v. Sosso, 745 A.2d 1, 4 (Pa.Super. 1999), appeal

denied, 563 Pa. 677, 759 A.2d 924 (2000)). “Rather, we must confine our

review to whether the appellant was deprived of a hearing or whether fraud,

misconduct, corruption or other irregularity tainted the award.” McKenna,

supra at 4 (internal quotations omitted).

      In the context of common law arbitration, “irregularity refers to the

process employed in reaching the result of the arbitration, not to the result

                                      -5-
J-A10031-16


itself.” Garango, supra. “Our Supreme Court has stated that the phrase

‘other irregularity’ in the process employed imports ‘such bad faith,

ignorance of the law and indifference to the justice of the result’ as would

cause a court to vacate an arbitration award.” F.J. Busse Co., Inc., supra

(citing Allstate Ins. Co. v. Fioravanti, 451 Pa. 108, 299 A.2d 585 (1973)).

        In most cases where an irregularity is alleged, our
        appellate courts have denied relief. See, e.g., Runewicz
        v. Keystone Ins. Co., [476 Pa. 456, 383 A.2d 189
        (1978)] ([holding where] appellant alleged arbitrator’s
        award contradicted insurance policy language [there was]
        no irregularity even though award patently at odds with
        contract); Hain v. Keystone Ins. Co., 326 A.2d 526, 527
        ([Pa.Super.] 1974) ([stating:] “While the damages granted
        in this case may have been at variance with the language
        of [the insurance policy], we do not believe that the award
        meets the Fioravanti criteria for vacating an arbitration
        decision”). Compare Paugh v. Nationwide Ins. Co.,
        420 A.2d 452 ([Pa.Super.] 1980) ([holding] irregularity
        found when plaintiffs kept pertinent testimony from
        arbitrators,   therefore    precluding    arbitrators  from
        fashioning award limiting plaintiffs’ possible double
        recovery).

Chervenak, Keane & Co. (CKC Associates) v. Hotel Rittenhouse

Associates, Inc., 477 A.2d 482, 485 (Pa.Super. 1984). “In addition, as the

arbitrator’s authority is restricted to the powers the parties have granted

[him] in the arbitration agreement, we may examine whether the common

law arbitrator exceeded the scope of his authority.” Garango, supra.

     Nevertheless,

        [T]he law favors non-judicial dispute resolution that the
        parties have agreed to. [Alternative] dispute resolution is
        economical in terms of time, expenditure of judicial
        resources and transactional costs. Limited judicial review

                                   -6-
J-A10031-16


         also imposes finality in a contested matter. To permit
         anything but limited judicial review defeats the purpose
         of…arbitration.

F.J. Busse Co., Inc., supra at 811.        Thus, every presumption favors the

validity of the arbitration award. Reinhart v. State Auto. Ins. Ass’n, 363
A.2d 1138 (Pa.Super. 1976). In other words, as a general rule “[a]rbitration

agreements    are    declared   by   statute   to   be   ‘valid,   enforceable   and

irrevocable[.]’”    U.S. Claims, Inc. v. Dougherty, 914 A.2d 874, 878

(Pa.Super. 2006), appeal denied, 593 Pa. 729, 928 A.2d 1291 (2007) (citing

42 Pa.C.S.A. § 7303).       Therefore, “[j]udicial review of a common law

arbitration award is very narrow.” Vogt v. Liberty Mut. Fire Ins. Co., 900
A.2d 912, 919 (Pa.Super. 2006).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Donald R.

Walko, Jr., we conclude Wife’s issues on appeal merit no relief.           The trial

court opinion comprehensively discusses and properly disposes of the

questions presented. (See Trial Court Opinion, filed July 21, 2015, at 4-16)

(finding: text of parties’ BMA shows that both parties intended to be bound

by result of process; Wife’s contention that parties did not intend to engage

in common law arbitration is at odds with document she signed; parties

agreed to participate in common law arbitration and were therefore bound

by its result; as to scope of arbitration agreement, full scope of agreement

remained unknown by design; Paragraph 6 of BMA empowered arbitrator to


                                       -7-
J-A10031-16


submit MSA to court to obtain final resolution of parties’ divorce; parties'

divorce could not be finally resolved if issues remained outstanding; in MSA,

arbitrator rendered decisions on all outstanding issues, including APL and

alimony; scope of BMA as whole was ambiguous; parties’ testimony on their

intent and circumstances surrounding execution of BMA was necessary for

court to determine scope of BMA; court, therefore, held fact-finding hearing;

court's decision to hear evidence and testimony on scope of BMA was

proper;   Wife   cites   no   authority   to   support   her   contention   that

alimony/APL/support were outside scope of BMA; Wife also presented her

claim for alimony to arbitrator; court declared Wife’s testimony on scope of

BMA was incredible; Husband testified that he understood BMA put all issues

pending in parties’ divorce case into arbitration; court found Husband’s

testimony on this point credible; Wife offers nothing to justify invalidating

MSA award because arbitrator specifically selected by parties was not legally

trained; likewise, court rejected Wife’s due process claim, where law permits

parties to waive formal arbitration hearing, and Wife’s positions on alimony,

support and APL were sent to arbitrator via emails, which she did not

challenge as either rejected or undelivered; Wife’s allegations of inequity in

MSA award consisted of unsupported allegations and approximations, which

was sufficient evidence that she was unhappy with award but not that it was

“inequitable”; Wife also failed to show arbitration process was conducted

with unfair bias or fraud favoring Husband, or with any irregularity or


                                     -8-
J-A10031-16


mistake, sufficient to invalidate MSA; based on evidence presented, BMA and

MSA must stand).4        Accordingly, we affirm on the basis of the trial court

opinion.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2016



____________________________________________


4
  Additionally, in her brief, Wife contends the BMA is unenforceable because:
(1) the parties did not have a meeting of the minds when they executed the
BMA; (2) the BMA is the product of Husband’s fraudulent conduct; and (3)
the BMA is unconscionable. Wife also asserts in her brief the arbitration
procedure was improper for several additional reasons. Specifically, Wife
avers she did not receive notice of Husband’s positions and the disputed
issues Husband submitted to Dr. Besselman. Wife alleges she was unaware
Dr. Besselman permitted Husband to make corrections to the first draft of
the MSA. Wife also maintains Dr. Besselman was biased in favor of Husband
because the two were former colleagues and friends. Further, Wife claims
there is no evidence Dr. Besselman considered Husband’s possible
improprieties. Wife failed to specifically raise these challenges to the BMA
and the arbitration process in her Rule 1925(b) statement. Therefore, Wife
has waived these issues for purposes of appeal. See Lineberger v. Wyeth,
894 A.2d 141, 148-49 (Pa.Super. 2006) (stating issues not raised in Rule
1925 statement will be deemed waived). See also Commonwealth v. Hill,
609 Pa. 410, 428, 16 A.3d 484, 494 (2011) (stating: “Rule 1925(b) waivers
may be raised by the appellate court sua sponte”); In re L.M., 923 A.2d
505 (Pa.Super. 2007) (applying Rule 1925 waiver standards in family law
context).



                                           -9-
                                                             Circulated 10/13/2016 03:24 PM




 IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                         FAMILY DIVISION




                                  No: FD 09-002320-016
THOMAS R. MILLER,                 Superior Court No.: 797 WDA 2015


          Plaintiff,              OPINION


     v.                           BY:

                                  Honorable Donald R. Walko, Jr.
COLLEEN H. MILLER,                706 City-County Building
                                  414 Grant Street
                                  Pittsburgh, PA 15219
          Defendant.
                                   Copies to:

                                  Qounsel for Plaintiff:
                                  Brian Vertz, Esquire
                                  Pollock Begg Komar Glasser & Vertz, LLC
                                  43 7 Grant Street, Suite 501
                                  Pittsburgh, Pennsylvania 15219


                                  Counsel for Defendant:
                                  Margie Hammer, Esquire
                                  Brad R. Korinski, Esquire
                                  Lieber Hammer Huber & Bennington, P.C.
                                  5528 Walnut Street
                                  Pittsburgh, Pennsylvania 15232
IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA


THOMAS R. MILLER,
                                                       FAMILY DIVISION
                      Plaintiff,
                                                      Docket No.: FD 09-002320-016
       v.
                                                       Superior Court No.: 797 WDA 2015
COLLEEN H. MILLER,

                      Defendant.




                                            OPINION

WALKO,J.                                                                            July 20, 2015

       Defendant Colleen Miller ("Wife") appeals this Court's January 30, 2015 Order of Court.

For the reasons set forth in this Opinion, the Order of Court should be affirmed.

                       BACKGROUND & PROCEDURAL HISTORY

       Wife and Plaintiff Thomas Miller ("Husband») were married on June 24, 1972 and

separated on October 30, 2007. Wife filed a Complaint in Support on April 20, 2009. Husband

filed a Complaint in Divorce on May 5, 2009. Wife filed a Petition Raising Claims for alimony

pendente lite C'APU'), alimony and preservation of life and medical insurance policies on

September 1 7, 2009. In response to a Motion presented by Wife, the Court ordered on September

22, 2009 that the parties evenly split income from marital rental properties and Husband's

military pension during the pendency of the action. On October 27, 2009 Wife was granted a

$20,000 advance for litigation costs. On February 24, 20 lO the Court issued an order prohibiting

both parties from dissipating marital assets. Both parties were granted a $20,000 advance against

                                                                                                    1
equitable distribution per Order of Court dated August 30, 20l0. The Court referred the case to

Master Miller for a three (3) day trial to address all outstanding issues on December 17, 2010.

The parties underwent extensive discovery and presented several discovery-related motions to

the Court. An equitable distribution hearing was held before Master Miller on May 9, 10, l 1, and

l2, 20 l l. The transcript shows that on May 12, 2011 the parties discontinued the hearing

prematurely, as they anticipated settling the case or continuing the hearing in September 20 l I.

Tr. Part 4 at 79-86.

       The parties did not return for additional testimony before Master Miller. On January 28,

2012, the parties signed a "Binding Mediation Agreement" ("BMA"). What the parties agreed to

by signing that document is an issue in this appeal and will be discussed infra. In the BMA the

parties named Dr. Joseph Besselman as their "Mediator." The process that occurred during the

following two (2) years is disputed and will be discussed infra. Dr. Besselman produced a

"Mediation Settlement Agreement» ("MSA") outlining a resolution to the parties disputed

claims. Dr. Besselman and Husband signed the agreement on June 6, 2014. Wife did not sign the

agreement. On July 29, 2014 Husband filed a Motion for Entry of Final Decree in Divorce and

Equitable Distribution Order wherein he sought to have the MSA enforced. Both parties

submitted briefs to the Court regarding the enforceability of the MSA. The Court held a

conciliation on the matter on September 22, 2014. Oral argument on the issue was held on

January 30, 2015 and a fact-finding hearing was held on April 13, 2015. On April 20, 20 is the

Court issued an Order holding that:

                l. Wife failed to show that her signature on the BMA had been
                   obtained fraudulently.

               2. The BMA was enforceable.


                                                                                               2
               3. Wife failed to show fraud, misconduct, corruption or other such
                  irregularity in the arbitration process which caused the arbitrator
                  to render such an unjust, inequitable and unconscionable award
                  so as to make the award unenforceable.

               4. Wife failed to show that any issues resolved in the MSA were
                  outside the scope of arbitration agreed to by the parties.

               5. The MSA was enforceable.

       Wife timely filed a Notice of Appeal of the Court's April 20, 2015 Order of Court on

May 20, 2015. On June 17, 2015 the Court denied Wife's Motion for Reconsideration of the

April 20, 2015 Order of Court.

                                    STANDARD OF REVIEW

       The Superior Court has plenary review of issues of contract interpretation. "The proper

interpretation of a contract is a question of law and [the appellate court's] scope of review is

plenary. [The appellate court] need not defer to the conc]usions of the trial court and are free to

draw their own inferences. In interpreting a contract, the ultimate goal is to ascertain and give

effect to the intent of the parties as reasonably manifested by the language of their written

agreement." Liddle v. Scholze, 768 A.2d 1183, 1185 (Pa.Super. 2001) (citations omitted).

       Where contract interpretation requires questions of fact to be ruled upon preliminarily,

the fact and credibility findings of the trial court "will not be disturbed [by the appellate court]

absent an abuse of discretion, a capricious disbelief of the evidence, or a lack of evidentiary

support on the record for the findings." Lilly v. Markvan, 563 Fa. 553, 763 A.2d 370, 372 (2000)

(quoting Masloff v. Port Auth. of Allegheny County, 531 Pa. 416, 613 A.2d 1186, 1188 (1992)).


                                           DISCUSSION

       Wife listed nineteen (19) issues in her Concise Statement of Matters Complained of on


                                                                                                       3
Appeal. Most of what is contained in Wife's Concise Statement is argument for her position. The

Court understands Wife's issues as follows:

               l. The Court erred in its Order of Court dated January 30, 2015
                  when it held that the parties agreed to participate in common
                  law arbitration and were therefore bound by the result.

               2. The Court erred by hearing evidence and testimony pertaining to
                  whether issues of alimony, support or APL were within the
                  scope of arbitration because those issues were not raised in the
                  BMA.

               3. The Court erred by finding that issues of support, alimony, and
                  alimony pendente lite ("APL") were within the scope of the
                  BMA.

               4. The Court erred by assigning Wife the burden to prove that
                  support, APL and alimony were not within the scope of the
                  BMA.

               5. The Court erred by finding that the process the parties
                  underwent was sufficient to constitute common law arbitration.

               6. The Court erred by failing to set aside the Mediation Settlement
                  Agreement ("MSA") due to fraud, irregularity, bias, mistake,
                  and/or abuse of discretion.

               7. The Court erred by upholding the MSA's finding that Husband
                  had overpaid alimony pendente lite when no Petition to Modify
                  alimony pendente lite had been filed and the issue was therefore
                  not properly before the Court.

The Court properly concluded that the pal'ties agreed to. ..n.articipate in binding common
law arbitration.
(Matter 1 Complained of on Appeal)

       Wife argues that the Court erred in holding that the parties agreed to be bound by the

results of their arbitration with Dr. Besse Iman. In her arguments before this Court, Wife relied

heavily on the fact that the BMA includes the word "mediation" several times and does not

include the word "arbitration."


                                                                                                    4
         Black's Law Dictionary provides the following pertinent definitions:

                mediation.    A method of nonbinding dispute resolution involving
                a neutral third patty who tries to help the disputing parties reach a
                mutually agreeable solution; conciliation.

                arbitration. A dispute-resolution process in which the disputing
                parties choose one or more neutral third parties to make a final and
                binding decision resolving the dispute. The parties to the dispute
                may choose a third party directly by mutual agreement, or
                indirectly, such as by agreeing to have an arbitration organization
                select the third patty. - Also termed (redundantly) binding
                arbitration.

         The law of contracts governs the determination of whether a valid agreement to arbitrate

exists. Huegel v. Mifflin Const. Co. Inc., 196 A.2d 350, 354 (Pa.Super, 2002). "It is ... well

established that under the law of contracts, in interpreting an agreement, the court must ascertain

the intent of the parties. In cases of a written contract, the intent of the parties is the writing itself.

If left undefined, the words of a contract are to be given their ordinary meaning." Kripp v. Kripp,

578 Pa. 82, 90 (2004) (citations omitted). ''No technical or formal words are necessary to

constitute a reference of a controversy to arbitration, but it must clearly appear that the intention

of the parties was to submit their differences to a tribunal and be bound by the decision reached

by that body on deliberation." Scholler Bros. v. Otto A. C. Hagen C01p., 44 A.2d 321, 322

(Pa.Super. 1945) (citations omitted). If parties do not explicitly agree to participate in statutory

arbitration, common law arbitration rules apply. Gentile v. Weiss, 477 A.2d 544, 546 (Pa.Super.

1984).

         The BMA repeatedly uses the word "mediate" when describing the process to which the

parties are agreeing. The BMA does not include an explicit definition for "mediation." Wife

argues that the parties understood "mediation" as non-binding alternative dispute resolution.

Husband contends that the parties understood "mediation" to mean alternative dispute resolution

                                                                                                          5
that produced binding results. The following parts of the BMA discuss the definition of

"mediation" to which the parties intended to agree:

              To save time and expense in having the matters reserved for
              determination resolved, the parties have agreed to submit such
              matters to a mutually agreeable Mediator and be bound by the
              determinations made by the mediator.

              The Mediator shall produce a Mediation Settlement Agreement
              that documents all issues and the resolution that was reached
              during the Mediation process. Both Parties shall sign the
              completed Mediation Settlement Agreement and present it to Judge
              Donald R. Welke Jr. in the court of Common Pleas of Allegheny
              County, Family Division, in the State of Pennsylvania, within 30
              days of the Mediation process. [Handwritten: "Or Master Patricia
              Miller"] [sic].

              If the mediation efforts conclude without a total settlement
              resolution on all disputed items, the Mediator, Dr. Joseph
              Besselman, shall unilaterally write a Mediation Settlement
              Agreement to reflect the successful resolution of all items. During
              this writing, the Mediator shall unilaterally render a decision on
              any of the disputed items that could not be resolved by the Parties
              during the Mediation Process and document those decisions in the
              Mediation Settlement Agreement. A "disputed item" could be an
              Issue one or both parties have identified or chosen to ignore, or a
              resolution could be that an Issue identified by one or both Parties is
              not an Issue. Only the Mediator may legitimize an Issue after
              identification by one or both of the Parties or the Mediator during
              the Mediation Process. If any of the Parties fails to sign the
              Mediation Settlement Agreement within J.4 days of the
              Mediator signing the Mediation Settlement Agreement, that
              Mediation Settlement Agreement shall be legaHy binding on
              the Parties as a result of signing this Binding Mediation
              Agreement. [sic]. [Both parties, initials appear directly below this
              paragraph.]

               If one or both Parties fail to sign the Mediation Settlement
               Agreement, through the signing of the Binding Mediation
               Agreement, both Parties have empowered the Mediator to submit
               the Binding Mediation Agreement and the completed Mediation
               Settlement Agreement to Judge Donald R. Walko Jr. for final
               resolution of their divorce, Both Parties agree to reimburse the
               Mediator for any filing fees. [Handwritten: "or Master Patricia

                                                                                          6
               Miller"]    [Both   parties'   initials   appear   directly   below   this
               paragraph.]

       Both parties initialed and signed the BMA and their signatures were notarized, There is

no dispute that the parties intended to submit their controversy to Dr. Besselman. As to the

binding nature of his decision, the intent of the parties can be gleaned from the writing. The

Court notes that the sentence indicating that the parties will be "legally bound" by Dr.

Besselman's decision should they fail to sign the MSA is emphasized in the original and both

parties initialed directly below it. The parties also initialed directly below the paragraph giving

Dr. Besselman authority to submit his decision to the Court should they fail to sign the MSA.

Despite the parties' improper use of the word "mediate," the text of the BMA clearly shows that

both parties intended to be bound by the result of the process. The BMA explicitly states that the

parties intended to submit their disputes to Dr. Besselman and be bound by his decision. Wife's

argument that the parties did not intend to engage in common law arbitration is at odds with the

document she signed. The Court's Order holding that the patties agreed to participate in common

law arbitration and were therefore bound by the result must stand.

The Court properly heard evidence related to the scone of th~e ~rbitration process.
(Matter 2 Complained of on Appeal)

       Wife argues that it was improper for the Court to hold a fact-finding hearing to determine

whether alimony, APL and support were properly included in the arbitration process. Wife

contends that because alimony, APL, and support were not specifically mentioned in the BMA,

the Court did not have the authority to determine whether they were among the issues that the

parties agreed to submit to Dr. Besselman for a decision.

       The Pennsylvania Rules of Appellate Procedure define requirements for appellate review

of a disputed issue. Pennsylvania Rule of Appellate Procedure 302(a) states that any "[ijssues not

                                                                                                      7
raised in the lower court are waived and cannot be raised for the first time on appeal." At the

hearing on April 13, 2014, Wife did not raise an objection to the proceeding. Wife testified first

at the hearing and offered testimony as to the scope of the BMA. Tr. at 11-12. Wife's objection

to the Court hearing testimony on the subject was first raised in her Concise Statement of Matters

Complained of on Appeal. Wife waived the issue by failing to raise it at the hearing.

        If the Superior Court chooses to consider Wife's argument on the issue despite her

waiver, it should be denied on its merits.

        In determining whether a dispute was within the scope of the parties' arbitration

agreement, the court must first determine whether the parties entered an agreement to arbitrate

and then determine whether the dispute falls within the arbitration agreement. See Scranton

Federation of Teachers v. Scranton School Dist., 445 A.2d 260, 262 (Cmwlth. 1982).

The issue of whether a dispute is one that is covered by the terms of the arbitration agreement is

one for the court to determine. Women's Soc. for Prevention of Cruelty to Animals, of Pa. v.

American Arbitration. et al., 440 Pa. 34, 36 (1970). The Pennsylvania Superior Court has stated

that '' the scope of arbitration is determined by the intention of the patties as ascertained in

accordance with the rules governing contracts generally." Henning v. State Farm Mut. Auto. ins.

Co., 795 A.2d 994, 996 (Pa.Super. 2002) (citations and quotation marks omitted).

       A contract term is ambiguous "if it is reasonably susceptible to different constructions

and capable of being understood in more than one sense" as applied to a particular set of facts.

Hutchinson v. Sunbeam Coal co., 513 Pa. 192, 201 ( 1986); Madison Constr. Co. v. Harleysville

Mut. Ins. Co., 557 Pa. 595, 606 (1999).To determine whether a contract provision is ambiguous,

a court must view the contract as a whole and not in discrete units. Bethlehem Steel Corp. v.



                                                                                                   8
MA.TX. Inc., 703 A.2d 39, 42 (Pa. Super. 1997) (quoting Halpin v. LaSalle University, 639 A.2d
37, 39 (Pa.Super. 1994), appeal denied, 542 Pa. 670 (1995)). Further,

               When contract language is ambiguous and the intention of the
               parties cannot be ascertained from the writing alone, oral testimony
               as to the intent of the parties and the circumstances attending the
               execution of the contract can be considered. As fact-finder, the trial
               court is the sole arbiter of the credibility and weight of the
               evidence.

Beaver Dam Outdoors Club v. Hazleton City Auth., 944 A.2d 97, 104 (Pa. Commw, Ct. 2008)

(citations omitted).

       The Court determined that the patties agreed to arbitration as discussed supra. As to the

scope of the agreement, the BMA did not include a list of issues to be submitted to the arbitrator.

The "statement" section of the BMA notes that the Court "reserved its authority to make a

determination with respect to the issues relating to marital property and counsel fees" and states

that the "parties have agree to submit such matters" to an arbitrator. Throughout the BMA, the

issues being presented to the arbitrator are referred to as "issues," "matters," and "items."

Paragraph 3 of the BMA provides a procedure wherein either party can raise issues to be put

before the arbitrator and empowers the arbitrator to independently raise issues for arbitration.

These terms suggest that the full scope of the agreement remained unknown at the time of the

BMA signing by design. Paragraph 6 of the BMA empowers the arbitrator to submit the MSA to

the Court in order to obtain a "final resolution of their divorce." The parties' divorce could not be

finally resolved if issues remained outstanding. In the MSA, the arbitrator rendered decisions on

many issues, including APL and alimony. At oral arguments on the issue, Wife argued that the

BMA only dealt with the issues of counsel fees and marital property while Husband argued that

the BMA covered all outstanding issues in the parties' divorce action.


                                                                                                   9
       The Court found that when considering the BMA as a whole, its scope was ambiguous.

The document itself is unclear as to whether only marital property and counsel fees, all pending

issues in the case, or only those issues which a party or the arbitrator raised were subject to

arbitration. The parties' testimony on the intent of the parties and circumstances   surrounding the

execution of the contract were necessary for the Court to determine the scope of the BMA. The

Court, therefore,   held a fact-finding   hearing.   The Court's   decision   to hear evidence   and

testimony on the scope of the BMA was proper,

The Court properly held that alimony, alimony pendente lite, and support were included in
the scope of arbitration.
(Matter 3 Complained of on Appeal)

       Wife argues that the Court improperly held that alimony, APL, and support were within

the scope of the BMA. The scope of an arbitration agreement is determined by using contract

principles. To determine the scope, the Court may consider the intent of the parties and the

circumstances surrounding the execution of the contract. Henning, '195 A.2d at 996. Further,

"[ujnder Pennsylvania law, with its favorable policy towards arbitration, doubts as to whether an

arbitration clause may be interpreted to cover the asserted dispute should be resolved in favor of

arbitration unless the court can state with 'positive assurance' that the dispute was not meant to

be· arbitrated." Gavlik. Const. Co. v. Campbell Co., 389 F. Supp. 551, 554 (W.D. Pa. 1975), ajf'd

in part, rev'd in part on other grounds 526 F.2d 777 (3d Cir. 1975).

       The Court determined that the parties entered a valid agreement to arbitrate and that the

scope of such agreement was ambiguous, as discussed supra. The Court notes that Wife

presented no authority to support her claim that alimony, APL and support were outside the

agreement's scope. Wife testified that when she signed the BMA she believed the patties were

submitting only "issues relating to marital property and counsel fees" to arbitration Tr. at 7. She

                                                                                                     10
funner testified that she believed alimony would be determined in a separate court proceeding.

Tr. at 29. In response, Husband presented Exhibit C, an email from Dr. Besselman to Wife and

Husband dated December 28, 2011, one (I) month before the BMA was signed.1 Exhibit C

includes an attachment listing nine (9) issues, including alimony, "for resolution." Ex. C. Wife

testified that the attachment was sent for the purposes of collecting issues to be addressed by

Besselman. Tr. at 88. Wife also testified that during the arbitration process she presented her case

for her requested alimony amount to Dr. Besselman. Tr. at 69-74. The Court did not find Wife's

claim that she did not believe the BMA subjected alimony, APL and support to arbitration to be

credible.

         Husband testified that he understood that the BMA put al) issues pending in the parties'

divorce case into arbitration. He testified that he believed that all issues raised by both parties in

their Complaints in Divorce remained outstanding at the time of the BMA execution. Tr. at 110-

11, 126. The Court found Husband's testimony on this point to be credible.

        The Court found that the parties intended to submit all outstanding issues in their divorce

case to Dr. Besselman for arbitration and resolution. Based on the writing itself, the Court cannot

state with "positive assurance" that alimony was not meant to be included in the scope of the

BMA as required by Gavlik Const. Co., 389 F.Supp at 554. Additionally, the Court did not find

Wife's testimony credible. Its conclusion that alimony, support and APL were within the scope

of the BMA was proper and must stand.

The Court did not assign Wife the burden to prove that support, alimony, and alimony
pe11de11te lite were not within the scope of the Binding Mediation Agreement.
(Matter 4 Complained of on Appeal)

I The Court admitted Exhibit Cover Wife's objection on the basis that it was offered to clarify, and not add to, the
BMA. See PAROL-EVIDENCE RULE, Black's Law Dictionary (101h ed. 2014); Kripp I'. Kripp, 578 Pa. 82, 90 (2004).

                                                                                                                  11
        Wife argues that she was improperly assigned the burden to show that support, alimony

and APL were outside the scope of the BMA and not to be addressed by the arbitrator. The

applicable section of the Court's April 20, 2015 Order reads, "Defendant failed to show that any

issues resolved in the Mediation Settlement Agreement were outside the scope of the arbitration

agreed to by the parties."

       The Court determined that the scope of the BMA was ambiguous and conducted a

hearing to resolve the ambiguity by obtaining evidence regarding the parties' intent and

circumstances surrounding the execution of the BMA, as discussed supra. Wife presented

evidence with the purpose of showing the Court that alimony, APL and support were not within

the scope of the BMA. Husband presented evidence with the purpose of showing the Court that

alimony, APL and support were within the scope of the BMA. The Court did not assign the

burden to either party on this issue. The Court considered the evidence presented by the parties

and found that Husband presented sufficient evidence to support his position, while Wife did not

present sufficient evidence to support her position. As Wife was not assigned the burden on this

issue, the Court's Order should not be disturbed.

The Court correctly found that the process the parties underwent was sufficient to
constitute common law arbitration.
(Matter 5 Complained of on Appeal)

       Wife argues that the arbitration process was so irregular that it denied her due process.

She first argues that the proceedings cannot be considered common law arbitration because Dr.

Besselman was not legally trained or licensed. Despite extensive argument in her brief on the

subject, Wife presents no authority to justify invalidating an arbitration award because the

arbitrator specifically selected by the parties was not legally trained. Wife testified at the hearing


                                                                                                    12
that she was aware of Dr. Besselman's educational and employment background when she

agreed to him serving as an arbitrator. Tr. at 6. She testified that Dr. Besselman was "the only

person [she] could think of" to handle the arbitration. Id. Wife presented no basis for her

argument.

         Wife next argues that she was denied due process in the form of notice and a fair hearing.

Wife argues that she was not given notice of the issues to be resolved by the arbitrator and

therefore had no opportunity to present her case on those issues. Due process requires that parties

participating in common law arbitration are entitled to notice and the opportunity to be heard.

See Mellon v. Travelers Ins.   c«, 406 A.2d 759, 761-62 (Pa.Super, 1979). The Superior Court
has held that parties are permitted to waive their right to a formal arbitration hearing. Toll Naval

Associates v. Chun-Fang Hsu, 85 A.2d 526, 528 (Pa.Super. 2014).

         Wife testified that she did not have notice that alimony, support and APL would be

included in the MSA. However, Wife presented her argwnents and demands for alimony in

emails sent to Dr. Besselman sent during arbitration and submitted as Exhibits 9, 11, 12, and 14.

In those emails sent during arbitration Wife argued in favor of alimony. Her contention that she

did not have notice that alimony would be decided by arbitrator is in conflict with her written

words.

         Wife also contends that she was denied an opportunity to be heard on the issues of

alimony, support and APL. In Toll Naval Associates, the appellant requested that a decision on a

legal issue be submitted on brief without oral argument. On appeal, the appellant complained that

he was denied a fair hearing on that legal issue because the parties did not orally argue. The

Superior Court held that because the parties had agreed that the issue should be disposed of by

submission of briefs to the arbitrator, the appellant had declined his right to a hearing and

                                                                                                   13
therefore was not denied due process. Toll Naval Associates, 85 A.2d 528. Similarly here the

parties agreed that their issues should be disposed of by submission of emails and phone calls to

the arbitrator. The BMA signed by Wife specifically laid out the process by which Dr.

Besselman would hear the parties' positions on issues. Wife did not write-in a provision in the

BMA that would require a formal hearing in front of Dr. Besselman, nor did Wife refuse to sign

the document. Wife testified that hundreds of emails were exchanged between her and Dr.

Besselman in which she presented the facts she believed would lead him to an equitable decision

on the issues. Tr. at 77-78. Wife's positions on alimony, support and APL were sent to Dr.

Besselman via email. See Bxs, 9, 11, 12, 14. Wife further testified that she raised objections with

Dr. Besselman after he sent out a draft of the MSA. Tr. at 42. Wife did not allege that any of her

emails were rejected or not delivered to Dr. Besselman.

       Wife offers one (1) citation to support her assertion: Mellon v. Travelers Ins. Co., 406
A.2d 759 (Pa.Super. 1979). In Mellon, the arbitrator entered awards to the appellee on claims she

had not raised. Since the claims had not been raised, the appellants did not have a chance to

prepare arguments against such claims. The Superior Court held that a lack of notice of the

issues to be decided in arbitration violates a party's tight to due process. Id at 761. Mellon is

distinguishable from the instant case. Wife was given sufficient notice of the issues to be decided

as is evidenced by her presentation of arguments on those issues in the exhibits submitted at the

hearing. See Exs. 9, 11, 12, 14.

       Wife conflates "the opportunity to be heard" with a formal arbitration hearing. When

Wife signed the BMA, she knowingly agreed to arbitration via phone and email with an

arbitrator located in Alabama. Her notice that the issues of APL, support and alimony would be

subject to arbitration is evidenced by her presentation of arguments on those issues. Wife's

                                                                                                    14
argument, therefore, cannot stand.

The Court did not err by failing to set aside the Mediation Settlement Agreement due to
fraud, irregularity, bias, mistake, and/or abuse of discretion.
(Matter 6 Complained of on Appeal)

       Wife argues that the Court erred by not setting aside the MSA due to fraud, irregularity,

bias, mistake and/or abuse of discretion in the arbitration process. Wife did not cite any authority

to support her claims of fraud, irregularity, bias, mistake and/or abuse of discretion.

        A common law arbitration award may be vacated when a party demonstrates that "fraud,

misconduct, corruption, or other irregularity caused the rendition of an unjust, inequitable or

unconscionable award."42 Pa. C.S.A. §7341. The party seeking to invalidate an arbitration award

bears the burden to establish both irregularity in the arbitration process and inequity in the

resulting award by "clear, precise, and indubitable evidence." McKenna v. Sosso, 745 A.2d 1,4

(Pa.Super 1999) (quoting Chervenak; Keane & Co., Inc v. Hotel Rittenhouse Assocs., Inc., 477
A.2d 482, 485 (Pa.Super. 1984)).

        Wife discussed the alleged inequity of the MSA in the context of fraud between Dr.

Besselman and Husband and mistakes in the MSA. Wife testified as follows:

                Wife: One of the things I wanted addressed was [Husband] had
                      cashed in an IRA. At that time it was $188,000, Now I think
                      it's at $202,000. And he took that and cashed it in. And it
                      was never put in the mediation settlement agreement. It was
                      omitted. I wanted Joe Besselman to include it as an advance
                      for [Husband]. And he just refused to do it. Each year of
                      separation [Husband] dissolves stocks, and it came to over
                      $300,000. And I wanted that put into the document noting
                      that he had an advance. And he refused to do it. Although I
                      had to cash in one for $18,000 to pay my lawyer fees and I
                      was not - - that was taken off the table, and 1 had to credit
                      [Husband] for that.
                Wife's Counsel: Other mistakes, what other mistakes did you
                      identify that you brought to the arbitrator's attenrion?
                Wife: He did not use the appraisal for the house that ram living in

                                                                                                   15
                      right now. The numbers are wrong. I think he raised it by
                      about $60,000. So it looks like 1 get an additional 60,000
                      when the appraisal didn't come out like that. The appraisal
                      was lower. Tr. at 62-63.

        Wife's allegations of inequity in the award consisted of unsupported allegations and

approximations. An award can be unfair to a party without reaching a level of legal inequity.

Wife did not provide the Court with "clear, precise, indubitable evidence" of inequity as is

required to vacate an arbitration award. McKenna v. Sosso, 745 A.2d at 4. Wife provided the

Court evidence sufficient only to conclude that she was unhappy with the award, not that it was

inequitable.

        Wife alleged fraud, bias and mistake in her testimony. She cited the alleged inequity of

the MSA as evidence of the alleged fraud, bias and mistake. Wife's testimony regarding mistakes

in the MSA is quoted supra. As to bias and fraud, Wife testified that sne was unaware that

Husband and Dr. Besselman were discussing alimony and terms of the MSA via email. Tr. at 33-

34. Wife's exhibits show that she too had email contact with Dr. Besselman that Husband was

not privy to. See Exs. 8, 9, 12, 14. Wife failed to present any evidence that the arbitration process

was conducted with unfair bias or fraud favoring Husband. Wife did not address abuse of

discretion in her testimony, argument or brief. The Court's finding that the MSA should not be

invalidated due to fraud, irregularity, bias, mistake and/or abuse of discretion must stand.

Wife waived the issue of alimony pendente lite payments by failing to raise them at the
hearing.
(Matter 7 Complained of on Appeal)

        Wife argues that the Court erred in upholding the MSA's APL overpayment term when

no Petition to Modify APL had been filed. Wife raised this issue for the first time in her Concise

Statement of Matters Complained of on Appeal.


                                                                                                   16
        The Pennsylvania Rules of Appellate Procedure define requirements for appellate review

ofa disputed issue. Pennsylvania Rule of Appellate Procedure 302(a) states that any "[ijssues not

raised in the lower court are waived and cannot be raised for the first time on appeal." At the

hearing on April 13, 2014, Wife did not raise an objection or make the argument that the Court

was unable     to consider   APL overpayment.    Wife's testimony           did not address     the APL

overpayment. Wife's objection to the Court ruling on APL overpayment was first raised in her

Concise Statement of Matters Complained of on Appeal. Wife waived the issue by failing to

raise it at the hearing.

                                        CONCLUSION

        The Court carefully considered the arguments of the parties and determined that the

parties' Binding Mediation and Marital Settlement Agreements could not be invalidated based

upon the evidence presented. This Court's April 20, 2015 Order of Court, therefore, should be

affirmed.




                                                    BY~ECOURT:
                                                         .'    \I       ,
                                                    (
                                                     "        );(/, I                         ,].
                                                    Donal~. Walko, lt., Judge




                                                                                                     17
I'




      IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                              FAMILY DIVISION


     THOMAS R. MILLER,

                     Plaintiff,       No.:   FD 09-002320-016

          v.
     COLLEEN H. MILLER,               ORDER OF COURT

                     Defendant.
                                      BY:

                                      Honorable Donald R. Walko, Jr.
                                      City-County Building
                                      414 Grant Street, Room 706
                                      Pittsburgh, PA 15219

                                      COPIES TO:

                                      Counsel for Plaintiff:
                                      Brian C. Vertz, Esquire
                                      Brittany Yurchyk, Esquire
                                      POLLOCK BEGG KOMAR GLASSER
                                      & VERTZ,LLC
                                      437 Grant Street, Suite 501
                                      Pittsburgh, Pennsylvania 15219

                                      Counsel for Defendant:
                                      Brad R. Korinski, Esquire
                                      Margie Hammer, Esquire
                                      LIEBER, HAMMER, HUBER &
                                      BENNINGTON
                                      5528 Walnut Street, 2nd Floor
                                      Pittsburgh, Pennsylvania I 5232
 IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                          FAMILY DIVISION

THOMAS R. MILLER,

                     Plaintiff,                                             No.: FD 09-002320-016

      v.
COLLEEN H. MILLER,

                      Defendant.



                                      ORDER OF COURT



      AND NOW, this           Jo~ day      of ....:.~....:.,,11!:t,4:.;_l'~'..:...I        ,   201s, following oral

argument on the issues of whether Wife was induced to sign the parties, Binding Mediation

Agreement by fraud and whether the arbitration process was so irregular as to render the

Mediation Settlement Agreement unenforceable, it is hereby ORDERED, ADnJDGED, and

DECREED as follows:

       1. Defendant Colleen Miller failed to meet her burden of showing fraud prior to the

           signing of the Binding Mediation Agreement.

       2. The Binding Mediation agreement is enforceable.

       3. Defendant failed to meet her burden of showing fraud, misconduct, corruption or

           other such irregularity in the arbitration process which caused the arbitrator to render

           such an unjust, inequitable and unconscionable award so as to make the award

           unenforceable,

       4. Defendant failed to show that any issues resolved in the Mediation Settlement
"




       Agreement were outside the scope of the arbitration agreed to by the parties.

    5. The Mediation Settlement Agreement is enforceable.




                                                                                       'J.